Citation Nr: 1746209	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-30 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to July 20, 2016 and in excess of 40 percent from July 20, 2016 onward for lumbago, herniated disc with degenerative disc disease L4-5.

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy, sciatic nerve paralysis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to April 2000 and from January 2007 to March 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran testified at a Travel Board hearing.

The claim for an increased rating for the Veteran's back disability was previously before the Board in August 2016.  In its decision, the Board remanded the claim in order to afford the Veteran a VA examination pursuant to the dictates of Correia v. McDonald, 28 Vet. App. 158 (2016).  This VA examination was conducted in May 2017.

While the case was in remand status, a February 2017 rating decision increased the rating for the lumbar spine to 40 percent, effective July 20, 2016, which the Board has identified on the title page.

Additionally, in a June 2017 rating decision, the Veteran was service connected for radiculopathy of the right lower extremity and rated at 10 percent for this disability.  While the Board notes that a notice of disagreement has not been received for this issue, pursuant to Note (1) under the Diagnostic Code relevant to the Veteran's spine, associated objective neurologic abnormalities are to be rated separately under their appropriate diagnostic codes.  For this reason, the Veteran's radiculopathy has been listed on the cover page as on appeal before the Board.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order for the Board to satisfy its duty to assist the Veteran.  A VA examiner has the obligation to elicit information regarding flare-ups of a musculoskeletal disability if an examination is not conducted during such a flare-up, and to use this information to characterize any additional functional loss during such flare-up.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Here, the Veteran received a VA examination for his back in May 2017.  The examiner noted that the examination was not conducted during a period of flare-up of the Veteran's back.  However, according to the Veteran, such flare-ups occurred two to three times per year and put him in bed for four to five days where he "cannot move at all."  Despite this, when asked whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups, the examiner noted that he would be unable to say without mere speculation.  The Board finds the examination not wholly, and a remand is necessary in order for the examiner to estimate the Veteran's functional loss due to flares based on all the evidence of record, including, but not limited to, the Veteran's own statements.  

The Board finds that entitlement to a higher rating for the Veteran's right lower extremity radiculopathy is inextricably intertwined with the disability evaluation for the Veteran's back disability, and it will be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In light of the remand, updated treatment record relevant to the Veteran's back should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant treatment records and associate them with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate professional to assess the current severity of the Veteran's back disability, to include an estimation of the functional loss the Veteran experiences during a period of flare-ups.  If this cannot be performed, the examiner should explain why.

3.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

